Mi*. Justice Woodward
delivered the opinion of the court, October 18th 1875.
*144John Rupp died in January 1834, leaving one daughter, Elizabeth, wife of Henry Buttorff. By his will, which had been executed in May 1833, he devised his house and ten acres of land to his granddaughter, Mary Buttorff, the only child of his daughter Elizabeth. The concluding clause of the will was in the following words: “ It is my will that in case my said daughter Elizabeth should happen to have more lawful issue, then and in such case * * * the whole of my real estate shall be equally divided to and among all my grandchildren of my said daughter Elizabeth, and their heirs and assigns for ever: provided, nevertheless, that in case of more issue, I direct that all my real estate be valued and appraised, and my said granddaughter Mary shall possess and hold said ten acres of land and premises as part of her legacy.” This action of ejectment was brought to recover an acre of land belonging to the testator’s estate, not included in the ten acres devised to the granddaughter, now Mrs. Eberly, one of the plaintiffs below. The defendants were in possession as lessees of Mrs. Buttorff and her husband. In the charge to the jury the court said: “This is not a very explicit devise, but it is an inference which seems inevitable, that the testator intended to devise his real estate to Mary, his granddaughter, in fee, subject to open and let in after-born children of her mother, if any be born; but in fact none were, and Mary got the whole.”
The maxim is imbedded in the common law that an heir can be disinherited only by express devise or necessary implication, and that implication has been defined to be such a strong probability that an intention to the contrary cannot be supposed : 1 Jarman on Wills 465. That this rule has been uniformly recognised in Pennsylvania is proved by all the cases in which the point has been discussed. In French v. McIlhenny, 2 Binn. 13, it was said, that it “ should be observed with more strictness here than in England, because our laws of inheritance are more equal,” and this language was quoted with the approval of Lewis, J., in McIntyre v. Ramsey, 11 Harris 317. In the present case there is no room for construction. No words were used by the testator that could be so stretched as to create the implication of an intention to give any interest in his general real estate to his granddaughter, except upon the single contingency that her mother should give birth to other children. It is true, if the contingency had happened, the effect would have been entirely to disinherit Mrs. Buttorff, although it may well be doubted whether any such purpose was designed. The contingent clause in the will proves that the granddaughter, as such, was not intended to be the principal beneficiary of the testator. Its object was to protect all the children of his daughter equally. It may be that the intention was imperfectly expressed, or that the effect of the provision was imperfectly understood. This, however, is mere matter for conjee*145ture. The will is to be taken as it stands, and read in the light of existing facts. Apart from the concluding clause, it gave to Mary the ten acres, and left the general real estate untouched. And with the concluding clause, it left it equally untouched except in the contingency that Mrs. Buttorff “should happen to have more lawful issue.” Providing for Mary to the extent of the particular devise, the testator, as to the residue of his property, seems to have rested on the conviction that the interests of an only daughter could be safely intrusted to her mother’s hands. This question is free from the embarrassment arising from a devise of a particular estate in land followed by an ulterior contingent limitation. Here the subject-matter of the gift was referred to only in the provision made for its disposition on the occurrence of the contemplated event then possible, but which has never happened. In other words, this was an executory devise of the simplest kind —one defined as resulting “ when a man devises a future estate to arise upon a contingency, and, till that contingency happens, does not dispose of' the fee simple, but leaves it to descend to his heirs-at-law:” 2 Bl. Com. 178. The view contended for by the plaintiffs below could be sustained by no construction of any language which the testator used. It would require the interpolation of fresh testamentary words. And courts are not permitted to give effect to the will of a testator contrary to the plain and obvious import of the terms used by him, upon a mere conjecture as to his intention: 1 Bail. Eq. 298. Nothing is more definitely settled than the principle that devises limited in clear and express terms of contingency do not take effect unless the events upon which they are made dependent happen: 1 Jarm. on Wills 744. It was only on the contingency of the birth of other children of Mrs. Buttorff that the general real estate was devised. As to that estate, the contingency having failed, the testator died intestate.
It is urged that the expressed intention of the testator to dispose of his “worldly estate” is to be taken, in connection with the devising clauses, as implying a purpose to vest all his lands in his granddaughter. It might be a sufficient answer to this suggestion, to say, that every implication from the use of the introductory words in the will is adequately met by the executory devise in favor of the grandchildren on the contingency for which the will provided. But the use of general 'words like these, though always to be carried down to the devising clauses in order to illustrate the testamentary intention, do not of themselves create a fee, and will not carry an estate that is clearly omitted: Busby v. Busby, 1 Dall. 226; Cassell v. Cooke, 8 S. & R. 289.
With this view of the main dispute, discussion of the subsidiary questions presented by the record would be supererogation. No *146salutary end would be gained by another trial, and it is proposed to close this litigation here and now. Judgment reversed.